Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 1 of 13 PageID #: 1223




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING


  DIANA MEY,

                      Plaintiff,

  v.                                             CIVIL ACTION NO. 5:19-CV-185
                                                 (BAILEY)


  CASTLE LAW GROUP, PC, a
  Tennessee Corporation, JUDSON
  PHILLIPS, Esq., an individual,
  CASTLE VENTURE GROUP, LLC,
  a Tennessee limited liability company,
  CASTLE EQUITY GROUP,
  INC., a Tennessee Corporation,
  CASTLE PARTNERS INC., a
  Tennessee Corporation, CASTLE
  MARKETING GROUP, LLC, a
  Tennessee limited liability company,
  TRISTAR CONSUMER GROUP, a
  Tennessee Corporation, MUSIC
  CITY VENTURES, INC., a
  Tennessee Corporation, TRISTAR
  CONSUMER LAW, a Tennessee
  Corporation, TRISTAR CONSUMER
  LAW ORGANIZATION, a Tennesee
  Corporation, AMERICAN CONSUMER
  RIGHTS ORGANIZATION, a
  Tennessee Corporation, ADVOCUS
  LEGAL, INC., a Tennessee corporation,
  TRISTAR CONSUMER LAW
  FOUNDATION, a Tennessee Corporation,
  CAPITAL COMPLIANCE GROUP, CO.,
  a Tennessee Corporation, CAPITAL
  COMPLIANCE GROUP, INC., a
  Tennessee Corporation, CAPITAL
  RECOVERY LAW, PC, a Tennessee
  Corporation, ADVOCUS LEGAL
  ORGANIZATION, a Tennessee
  Corporation, US CONSUMER
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 2 of 13 PageID #: 1224




  ADVOCATES, a Tennessee Corporation,
  THACKER AND ASSOCIATES
  INTERNATIONAL, LLC, a foreign
  limited liability company, BRUYETTE
  AND ASSOCIATES, LLC, a Florida
  Corporation, SEAN AUSTIN, an
  individual, WILLIAM MICHAEL
  KEEVER, an individual, ASHLEY R.
  KEEVER, an individual, STEVE
  HUFFMAN, an individual, JOHN
  PRESTON THOMPSON, an individual,
  JOHN DOES 1-10, corporate entities
  and individuals presently unknown,

                       Defendants.


  MEMORANDUM OPINION AND ORDER ON DEFENDANTS’ MOTIONS TO DISMISS

         Currently pending before this Court are six motions to dismiss filed by defendants

  in this case: first, a Motion filed by defendant Judson Phillips [Doc. 65] on April 24, 2020;

  second, a Motion filed by defendant Capital Compliance Group, Co. [Doc. 67] on April 28,

  2020; third, a Motion filed by defendant Sean Austin [Dcc. 70] on May 5, 2020; fourth, a

  Motion filed by defendant Steve Huffman [Doc. 72] on May 5, 2020; fifth, a Motion filed by

  defendant John Preston Thompson [Doc. 74] on May 5, 2020; and, finally, a Motion filed

  by Music City Ventures, Inc. [Doc. 80] on May 15, 2020. On May 7, 2020, when five of the

  six motions had been filed, this Court granted plaintiff’s request for a consolidated briefing

  schedule [Doc. 79], giving plaintiff until May 19, 2020 to file a consolidated response, and

  giving movants until May 26, 2020, to file replies.      On May 19, 2020, plaintiff filed a

  memorandum in response to all six of the motions. To date, no reply has been filed to the

  response. Accordingly, these motions are all fully briefed and ripe for decision. For the

  reasons that follow, this Court will deny the motions to dismiss.

                                                2
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 3 of 13 PageID #: 1225




                                         BACKGROUND

         This case arises out of a series of phone calls allegedly made to plaintiff by

  defendants. According to the Second Amended Complaint (“the Complaint’), defendants

  or their agents made a series of calls to plaintiff, who is on the do not call list, between

  March 6 and July 25, 2018. [Dcc. 63 at 8, 11J. These included calls using auto-dialers and

  pre-recorded messages selling debt relief services. [Id. at 8]. The Complaint asserts five

  causes of action: violations of the Telephone Consumer Protection Act (“TCPA”), violations

  of the West Virginia Consumer Credit and Protection Act (“WVCCPA”), violations of the

  West Virginia Computer Crime and Abuse Act (“WVCCAA”), intentional infliction of

  emotional distress, and violations of the West Virginia Unfair or Deceptive Trade Practices

  Act, W.Va. Code    § 46A-6-104.   [Id. at 16—22].

         On January 24, 2019, plaintiff filed suit in the Circuit Court of Ohio County, West

  Virginia. On May 28,2019, defendant Phillips filed a Notice of Removal [Doc. 1], removing

  the action to this Court based on both diversity and federal question jurisdiction.

         On April 24, 2020, defendant Phillips filed a motion to dismiss. [Doc. 65]. In his

  memorandum in support, Phillips raises several arguments for dismissal. First, he argues

  there are no specific allegations pertaining to him; there are no specific allegations that he

  made any calls to plaintiff, that he used an autodialer to make said calls, or that he used

  recordings or artificial voices. [Dcc. 66 at 4-8]. Further, he argues that plaintiff waived any

  argument of being contacted against her will by voluntarily engaging in a qualification

  process with the alleged telemarketers. [Id. at 5—6]. Second, Phillips argues that he

  cannot be considered a “telemarketer” for purposes of the WVCCPA because the act does

  not apply to licensed attorneys. [Id. at 8—9]. Third, he argues that the WVCCM is a

                                                3
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 4 of 13 PageID #: 1226




  criminal statute requiring specific intent, and, as such, without allegations that Phillips

  made any calls, plaintiff cannot show he intended to abuse or harass plaintiff. [Id. at     91.
  Fourth, he claims that the intentional infliction of emotional distress claim must be

  dismissed because plaintiff has not alleged facts to show she sought mental health

  treatment because of the alleged calls. [Id. at 101. Fifth, because there are no allegations

  that he specifically made said calls, Phillips argues “the West Virginia Unfair or Deceptive

  Trade Practices Act is inapplicable to the facts as pled.” [Id.]. Finally, Phillips argues that

  because the Complaint recites mere legal conclusions, there is nothing to justify piercing

  the corporate veil of various corporate defendants. [Id. at 12—13].

         Next, on April 24, 2020, defendant Capital Compliance Group Co. filed a motion to

  dismiss [Doc. 67].      Capital Compliance Group Co. raises two arguments in its

  memorandum in support.         First, that the complaint fails to specifically allege “what

  Defendant Capital Compliance Group Co. did or not do” and that as a result the complaint

  fails to meet the Twombly standard. [Doc. 68 at 3—4]. Second, that the claims must fail

  because “Capital Compliance Group Co. was not in existence at the time any of the

  purported calls to Plaintiff were made.” [Id. at 5]. Further, Capital Compliance Group Co.

  makes the same argument as Phillips’ that plaintiff waived any argument of being

  contacted against her will by participating in the certification process. [Id. at 6].

         Next, between May 5, 2020, and May 15, 2020, there were four more motions to

  dismiss filed by different defendants: by Sean Austin [Doc. 70], by Steve Huffman

  [Doc. 72], by John Preston Thompson [Doc. 74], and by Music City Ventures, Inc. [Doc.

  80]. Although filed separately, these motions all put forward the same arguments: that this

  Court lacks personal jurisdiction over each of these defendants; that the complaint fails to

                                                4
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 5 of 13 PageID #: 1227




  allege any facts specific to each of these defendants on any of the claims; that Mey waived

  her argument of being contacted against her will by engaging in the certification process;

  and, finally, that there are not sufficient facts alleged to support piercing the corporate veil.

  Each of these defendants asks to be dismissed from this case.

         Pursuant to an Order [Doc. 79] granting a motion to allow plaintiff a consolidated

  briefing schedule, plaintiff filed Plaintiff’s Omnibus Memorandum of Law in Opposition to

  the Motions to Dismiss [Doc. 82] (the “response”). Therein, plaintiff addresses all six

  motions to dismiss in one document, rather than filing six separate documents detailing the

  same arguments.

         First, plaintiff argues that the Complaint makes sufficient allegations that the

  defendants participated in a joint enterprise to carry out a single business enterprise, that

  several of the corporate defendants are “shams created as offshoots of other entities by

  Defendants Phillips, Austin, Huffman, and Thompson,” and that defendants engaged in a

  common conspiracy and undertaking. [Id. at 12—13]. Thus, plaintiff argues she has

  sufficiently alleged facts to support her claim that defendants operate as alter egos of one

  another in a single economic enterprise. [Id.]. Further, plaintiff argues that the existence

  and scope of agency relationships are a factual matter to be decided by the jury.

  [Id. at 14], citing Metco Prods., Inc. v. NLRB, 884 F.2d 156, 159(4th Cir. 1989), Krakauer

  v. Dish Network, L.L.C., 925F.3d 643, 660 (4th Cir. 2019).

         Second, plaintiff argues this Court has personal jurisdiction over all defendants.

  Specifically, through plaintiffs theory of defendants operating as alter egos of one another,

  all defendants are alleged to have been responsible for twenty-five calls made to Mey in



                                                 S
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 6 of 13 PageID #: 1228




  West Virginia; under the TCPA, personal jurisdiction is proper in the District where an

  unlawful communication was received. [Doc. 82 at 10—13].

          Third, for each of the claims, plaintiff relies on an earlier Order from this Court

  [Doc. 16] denying an earlier motion to dismiss from defendant Phillips, arguing that this

  Court has already held that plaintiff had alleged her claims with sufficient specificity to

  survive a motion to dismiss. [Doc. 82 at 14-25].

          Fourth, as to the argument made by Capital Compliance Group Co. that it was

  incorporated afterthe purported calls, plaintiff makestwo arguments in response: first, that

  the initial filing Capital Compliance Group Co. attached is outside the pleadings and cannot

  be considered in a motion to dismiss, and that it

          does not provide any information as to whether Capital Compliance Group
          Co., as successor to Capital Compliance Group, Inc., took on its
          predecessor’s liabilities including claims arising from the illegal phone calls
          made before it was formed.

  [Id. at 16]. Second, the plaintiff points out that the Complaint includes allegations of calls

  made after Capital Compliance Group Co. claims it was formed. [Id. at 17].

          Fifth, as to defendants’ arguments that Mey waived any argument that she was

  contacted against her will by engaging in a certification process, plaintiff points out that she

  did not give express prior consent to any of the calls; further, that the pleadings include

  allegations that she continued on multiple calls to ask that defendants stop calling her.

  [Id. at 19].

          Sixth, as to defendant Phillips’ argument that he cannot be considered a

  telemarketer under the WVCCPA because he is a licensed attorney, plaintiff argues that




                                                 6
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 7 of 13 PageID #: 1229




  this is a question of fact inappropriate for a motion to dismiss and that this is a misreading

  of the statute. [Id. at 22-231.

         Seventh, as to Phillips’ argument that the WVCCAA claim must fail because it is a

  criminal statute requiring specific intent, plaintiff points out that W.Va. Code   § 61-3C-16,
  under which plaintiff is suing, creates a private cause of action. [Id. at 24].

                                      LEGAL STANDARD

         When a courts personal jurisdiction is properly challenged by a Rule 12(b)(2)

  motion, the burden is “on the plaintiff ultimately to prove the existence of a ground for

  jurisdiction by a preponderance of the evidence.” Combs v. Bakker, 886 F.2d 673, 676

  (4th Cir. 1989). However, when the “the court addresses the question on the basis only

  of motion papers, supporting legal memoranda and the relevant allegations of a complaint,

  the burden on the plaintiff is simply to make a prima facie showing of a sufficient

  jurisdictional basis in order to survive the jurisdictional challenge.” Id. This Court must

  “construe all relevant pleading allegations in the light mostfavorable to the plaintiff, assume

  credibility, and draw the most favorable inferences for the existence of jurisdiction.” Id.

         A complaint must be dismissed if it does not allege “enough facts to state a claim

  to relief that is plausible on its face.” Bell At!. Corp. v. Twombly, 550 U.S. 544, 570

  (2007); see a/so Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir 2008) (applying the

  Twombly standard and emphasizing the necessity of plausibility). When reviewing a

  motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the

  Court must assume all of the allegations to be true, must resolve all doubts and inferences




                                                7
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 8 of 13 PageID #: 1230




  in favor of the plaintiff, and must view the allegations in a light most favorable to the

  plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243—44 (4th Cir. 1999).

         When rendering its decision, the Court should consider only the allegations

  contained in the Complaint, the exhibits to the Complaint, matters of public record, and

  other similar materials that are subject to judicial notice.     Anheuser-Busch, Inc. v.

  Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). In Twombly, the Supreme Court, noting

  that “a plaintiffs obligation to provide the grounds’ of his ‘entitlement to relief requires

  more than labels and conclusions, and a formulaic recitation of the elements of a cause

  of action will not do,’ Id. at 1964—65, upheld the dismissal of a complaint where the

  plaintiffs did not “nudge[] their claims across the line from conceivable to plausible.” Id.

  at 1974.

         This Court is well aware that “[Mjatters outside of the pleadings are generally not

  considered in ruling on a Rule 12 Motion.” Williams v. Branker, 462 F. App’x 348, 352

  (4th Cir. 2012). “Ordinarily, a court may not consider any documents that are outside of

  the Complaint, or not expressly incorporated therein, unless the motion is converted into

  one for summary judgment.” Wifthohn v. Fed. Ins. Co., 164 F. App’x 395, 396 (4th Cir.

  2006). However, the Court may rely on extrinsic evidence if the documents are central to

  a plaintiffs claim or are sufficiently referred to in the Complaint. Id. at 396—97.

                                         DISCUSSION

         First, several of the defendants raise arguments that claims made by the plaintiff

  must fail because they do not name each specific defendant in all of the allegations. E.g.,

  “Count two alleges no act or omission committed by Mr. Thompson which would sustain


                                               8
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 9 of 13 PageID #: 1231




  any cause of action against him for a violation of the WVCCPA.” IDoc. 75 at 11]. These

  assertions ignore plaintiffs allegations that defendants operated as part of a “vast web of

  inextricably intertwined corporate entities and scheme to place illegal telemarketing calls.”

  IDoc. 63 at 81. In the Complaint’s “Joint Enterprise and Alter Ego” section, plaintiff makes

  specific allegations that the individual defendants Phillips, Austin, Michael Keever, Ashley

  R. Keever, Huffman, and Thompson created a set of corporations which are either sham

  corporations or alter egos of one another. [Id. at 8—111. “Piercing the corporate veil’ is an

  equitable remedy, the propriety of which must be examined on an ad hoc basis.” Laya          V.


  Erin Homes, Inc., 177 W.Va. 343, 347, 352 S.E.2d 93, 98(1986). The determination of

  whether to pierce the corporate veil is a fact intensive inquiry involving a number of relevant

  factors. See Dailey v. Ayers LandDev., LLC, 241 W. Va. 404, 414, 825 S.E.2d 351, 361

  (2019); Laya v. Erin Homes, Inc., 177 W. Va. 343, 344, 352 S.E.2d 93, 94 (1986) (“The

  propriety of piercing the corporate veil should rarely be determined upon a motion for

  summary judgment. Instead, the propriety of piercing the corporate veil usually involves

  numerous questions of fact forthe trierof the facts to determine upon all of the evidence.”),

  This Court finds that plaintiff has made sufficient allegations to plausibly allege vicarious

  liability on the part of all defendants for the alleged conduct.

         Because the defendants are alleged to be jointly responsible for the calls made to

  plaintiff, the Complaint sets forth a prima facie showing of a sufficient jurisdictional basis

  in order to survive the jurisdictional challenge. In an earlier order in this case, Judge

  Stamp found that “calling Mey’s number in West Virginia 25 times, as alleged in the

  complaint, demonstrates that Phillips purposely availed himself of the privilege of



                                                9
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 10 of 13 PageID #: 1232




  conducting business in the state of West Virginia.     [Doc. 16 at 101. This Court sees no

  reason why the same should not hold true for the other defendants.

         Next, all of the defendants motions attack plaintiffs claims on the basis that they

  lack sufficient factual allegations to sustain a claim against defendants. Although specific

  to Mr Phillips, the following passage from his memorandum of law adequately summarizes

  defendants argument on this point:

        There is no particularity or specificity in the complaint as to what Mr Phillips
        did or not do. Beyond the bare assertion that telephone calls were made
        between March 6,2018 and June 25,2018, Plaintiff fails to state each actual
        date of the purported calls, from which number the calls were made, what
        time of the day the calls were made, by whom the calls were made, and what
        the substance of each of the approximately 25 calls were.

  [Doc. 66 at 4].   For each of the causes of action, plaintiff argues that defendants’

  arguments fail because, among other reasons, this Court has already ruled on these same

  arguments. On June 14, 2019, defendant Phillips filed a motion to dismiss in which he

  argued that

        In this case, the Plaintiff makes a general statement about Judson Phillips,
        without any factual allegations of any actions by him to claim that somehow,
        he is potentially responsible for the acts of another party. The pleadings
        simply use the vague term “Defendants” without specifying any action any
        specific person engaged in.

  [Doc. 7 at 6]. By memorandum opinion and order dated September 20, 2019, Judge

  Stamp analyzed plaintiffs complaint under the 12(b)(6) standard and found that

        Mey has met this standard, and the claims alleging violations of the TCPA
        (Count I), the WVCCPA (Count II), the WVCCAA (Count Ill), the UTPA
        (Count IV), and intentional infliction of emotional distress (Count IV) (sic) are
        pled with sufficient specificity.

  [Doc. 16 at 10] (emphasis added). Although the previous order and motion to dismiss dealt

  with the original Complaint rather than the Second Amended Complaint, the underlying

                                               10
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 11 of 13 PageID #: 1233




  factual allegations are the same other than the addition of allegations regarding joint

  enterprise and alter ego, addressed above. Accordingly, this Court finds that the factual

  allegations laid out in the Complaint are pled with sufficient specificity.

         Next, Capital Compliance Group Co. argues that the claims against it must be

  dismissed because it was incorporated after the alleged calls. Plaintiff responds that as

  Capital Compliance Group Co. is the successor to Capital Compliance Group, Inc., it is

  unclear whether Capital Compliance Group Co. took on its predecessor’s liabilities. [Doc.

  82 at 23]. Plaintiff argues that “[s]ucessor liability is a fact-specific inquiry not appropriate

  for resolution on a motion to dismiss. [Id.], citing Persaud v. Bank olAmerica, MA., No.

  14-21819-CIV, 2014 WL 4260853 at           s   (S.D. Fla. Aug 28, 2014).       This Court has

  previously found that “many courts have declined to dispose of the plaintiffs successor

  liability claims at the motion to dismiss stage because the claims need factual

  development.” Diloreti v. Countrywide Home Loans, Inc., Civ. A. No. 5:1 4-CV-76, 2014

  WL 12771142, at *6 (N.D. W.Va. Nov. 14, 2014) (Bailey, J.). The Court will do the same

  here, and Mey’s claims against Capital Compliance Group Co. survive this argument at the

  motion to dismiss stage.

         Next, as to defendants’ argument that plaintiff consented to be contacted, this rests

  solely on plaintiff’s allegation that she engaged in a credit card qualification process in

  order to identify the caller and company. Defendants contend that by doing this Mey in

  essence, provided her consent to receive any calls,” and that she “affract[edj calls after the

  initial call.” [Doc. 68 at6, Doc. 66 at 6]. “Express consent is not an element of a plaintiff’s

  prima facie case but is an affirmative defense for which the defendant bears the burden

  of proof.” Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044(9th Cir. 2017),

                                                 11
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 12 of 13 PageID #: 1234



  (citing In the Matterof Rules & Regulations Implementing the Tel. ConsumerProt. Act

  of 1991,23 F.C.C. Rcd. 559, 565 (2008)). Resolving all doubts and inferences in favor of

  the plaintiff, the defendants have not met their burden of showing that engaging in a credit

  card qualification process to identify the caller constitutes prior express consent.

         Next, Mr. Phillips argues that because he contends he was a licensed attorney at

  the time the calls were made, “Ih]e cannot, therefore, be considered a ‘telemarketer’

  pursuant to the West Virginia Code      § 46A-6F-203 which provides that the Act does not
  apply to any persons regulated by a self-regulatory organization or agency of any state of

  the United States.” [Doc. 66 at 8]. Phillips then quotes the following section of the statute:

         The provisions of this article do not apply to any licensed associated person
         of a securities, commodities, or investment broker, dealer, or investment
         adviser, when soliciting within the scope of his license. As used in this
         section, “licensed associated person of a securities, commodities, or
         investment broker, dealer, or investment adviser” means any associated
         person registered or licensed by the National Association of Securities
         Dealers or other self-regulatory organization as defined by the Securities
         Exchange Act of 1934 (15 U.S.C. § 781) or by an official or agency of this
         state or of any state of the United States.

  W.Va. Code    § 46A-6F-203. Within the context of the section, this Court does not agree
  that this was intended to broadly include all licensed attorneys in the scope of “licensed

  associated person[s] of a securities, commodities, or investment broker, dealer, or

  investment adviser.” Second, even assuming membership in the Tennessee State Bar is

  enough to meet this definition, defendant has not shown that the allegations on the face

  of the Complaint show that the calls were made “when soliciting within the scope of his

  license.” Third, as plaintiff points out in her response, whether Phillips was a licensed

  attorney at the time of the calls is a question of fact, which at the motion to dismiss stage

  this Court resolves in favor the plaintiff.

                                                12
Case 5:19-cv-00185-JPB-JPM Document 98 Filed 06/23/20 Page 13 of 13 PageID #: 1235




            Finally, the Court addresses defendants’ claim that “the WVCCAA is a criminal

   statute requiring specific intent.” [Docs. 71 at 12,73 at 12,75 at 12]. This Court finds this

   argument is without merit. The Complaint claims that Mey is entitled to relief under W.Va.

   Code   § 61-3C-16(a). The section, entitled “Civil relief; damages” creates a private cause
  of action allowing for compensatory and punitive damages.

                                           CONCLUSION

            In light of the foregoing, the Motions to Dismiss [Docs. 65, 67, 70, 72, 74, & 80]

  are hereby DENIED.

            It is so ORDERED.

            The Clerk is directed to transmit copies of this Order to all counsel of record

  herein.

            DATED: June_, 2020.




                                                  NBAILEY
                                                   UNITED STATES DISTRICT JUDGE




                                                 13
